UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6729


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSHUA JUSTON SEIBLES,

                Defendant - Appellant.



                               No. 13-7076


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSHUA JUSTON SEIBLES,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.    Margaret B. Seymour, Senior
District Judge. (3:07-cr-00461-MBS-1; 3:13-cv-00712-MBS)


Submitted:   August 26, 2013             Decided:   September 18, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Joshua Juston Seibles, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Joshua    Juston     Seibles       seeks     to    appeal    the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion, denying his motion to set aside his criminal

judgment, and denying his motion to dismiss for lack of subject

matter jurisdiction.             The order denying Seibles’ § 2255 motion

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability        will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the     merits,    a   prisoner         satisfies    this    standard      by

demonstrating        that     reasonable         jurists    would       find     that    the

district      court’s       assessment    of      the    constitutional         claims    is

debatable     or     wrong.       Slack   v.      McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Seibles has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal of

                                             3
the district court’s order denying habeas relief.                   Likewise, we

have reviewed the record and Seibles’ claims with regard to the

denial of his motions to set aside the criminal judgment and to

dismiss   for    lack    of    subject   matter    jurisdiction     and    find   no

reversible      error.        We   therefore    affirm   the    district   court’s

orders denying those motions.                 Finally, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          4